DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/23/2022.
	
Status of Rejections
All other previous rejections are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection are necessitated by the Applicant’s amendments. 

Claims 1-20 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough et al. (US2005/0191422 A1) in view of Malie et al (US 2016/0348509 A1).

Claim 1: Fernihough discloses a method of processing a component (see e.g. abstract of Fernihough), 
wherein the component comprises at least one aperture in a surface thereof (cooling holes 4 of a gas turbine component 1 with an external surface 6, see e.g. abstract and Fig. 1 of Fernihough), the method comprising: 
applying a masking material to fill the at least one aperture (see e.g. abstract and Fig. 1 and 3a of Fernihough); 
processing a surface of the component (see e.g. abastract of Fernihough); and 
removing the masking material in the at least one aperture (see e.g. abstract and Fig. 3e of Fernihough). 

However, Fernihough does not disclose that the masking material is applied by “placing the component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing the particles of the masking material in the electrophoretic fluid into the at least one aperture through electrophoresis”.

Fernihough teaches that the masking material can be a ceramic (see e.g. [0027] of Fernihough) and can “be applied, e.g., by at least one of the coating methods of plasma spray, wire arc spray, high velocity oxy-fuel (HVOF), air plasma spray (APS), low pressure plasma spray (LPPS), vacuum plasma spray (VPS), electrolytic or galvanic deposition, Physical Vapour Deposition (PVD), Chemical Vapour Deposition (CVD) or any other suitable methods known in the prior art” (see e.g. [0038] of Fernihough). 

Malie teaches that electrophoresis is an alternative deposition method to methods like plasma spraying or vapor deposition that is rapid and inexpensive and has improved localized results (see e.g. [0011]-[0012] of Malie). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough by substituting the masking application step with the electrophoresis taught in Malie because Malie teaches electrophoresis is rapid and inexpensive and has improved localized results. 

Claim 2: Fernihough in view of Malie discloses that the component comprises 
a substrate and an outer layer that is located on the substrate and providing the surface (a gas turbine with an external surface comprising a cavity and a plurality of cooling holes, see e.g. [0022] and Fig. 1 of Fernihough; the metal body of the gas turbine is the substrate; and a coating 8 is the outer layer, see e.g. [0071] and Fig. 3d/e of Fernihough), 
the aperture extending through the outer layer and into the substrate (as demonstrated by the Fig. 3e, the cooling hole 4 extending through the outer layer 8 and into the substrate, see e.g. Fig. 3e of Fernihough), 
the steps to treat the surface of the component comprises removing at least one portion of the outer layer (The method can be applied for the coating of a new component 1 as well as to a component that has to be repaired after use; for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI, water jet, high speed machining, see e.g. para0048 of Fernihough), and 
applying at least one type of coating on the surface (as shown in Fig. 3d, the coating 8 is applied on the external surface 6, and the coating 8 could be MCrAlY and/or thermal barrier coating (TBC), see e.g. [0071] of Fernihough; a bond coating, MCEAIY, is first deposited on the substrate, then a ceramic coating acting as a TBC is deposited on the top of the bond coating, see e.g. [0037] of Fernihough). 
The limitation of “with the outer layer having a lower electrical conductivity than the substrate” is the natural result of application two layers of coating on the metal substrate. Since the top layer is a ceramic coating, it has a lower electrical conductivity than the substrate, which is a metal. 

Claim 3: Fernihough in view of Malie discloses that the steps to remove at least a portion of the outer layer comprises at least one of sand blasting, water jetting, and pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI (pickling), water jet, high speed machining (sand blasting), see e.g. [0048] of Fernihough). 

Claim 4: Fernihough in view of Malie discloses that 
the outer layer comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate (the metal body of the gas turbine is the substrate; and a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a thermal barrier coating is deposited on the top of the bond coating, see e.g. para0037 of Fernihough), 
the steps to remove at least a portion of the outer layer comprise: removal of the thermal barrier coating by a method comprising sand blasting and removal of the adhesive layer by a method comprising pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI (pickling), water jet, high speed machining (sand blasting), see e.g. [0048] of Fernihough). 

Claim 5: Fernihough in view of Malie discloses that 
the outer layer comprises an electrically insulating layer (a ceramic coating is deposited on the top of the bond coating, see e.g. [0037] of Fernihough; and a ceramic coating is electrically insulating), 
the steps to treat the surface of the component comprises removing the electrically insulating layer (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCl, water jet, high speed machining, see e.g. [0048] of Fernihough). 12. 

Claim 6: Fernihough in view of Malie discloses that the masking material comprises at least one of an organic compound, a ceramic material, a metal, and their composite thereof (the mask material 5 may be an organic material or a resin of plastic, see e.g. [0051-0053] of Fernihough; and fillers are required in the mask material 5, including ceramic fillers, metallic fillers, other oxide fillers, see e.g. [0055] of Fernihough).

Claim 19: Fernihough in view of Malie teaches baking the component after fully filing the at least one aperture (see e.g. [0043] of Malie).

Claim 20: Fernihough in view of Malie teaches that the at least one aperture is fully filled with the masking material (see e.g. Fig 3a-3c of Fernihough). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough in view of Malie as applied to claim 1, and in further view of Roedl et al (US 5,813,118).

Claim 14: Fernihough in view of Malie does not explicitly teach that the removing of the masking material in the at least one aperture comprises high temperature oxidation. Roedl teaches a method of repairing a turbine foil (see e.g. abstract of Roedl) wherein the mask can be removed using high temperature oxidation (see e.g. col 5, lines 43-45 of Roedl). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough to use high temperature oxidation to remove the masking material as taught in Roedl because this is a suitable method of removing masking materials. 


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough in view of Malie as applied to claim 1, and in further view of Reid et al (US 2016/0089692 A1). 

Claim 18: Fernihough in view of Malie does not explicitly teach that the masking material comprises acrylic epoxy. Fernihough teaches that the masking material can be a polymer (see e.g. [0027] of Fernihough). Reid teaches a turbine processing method (see e.g. abstract of Reid) wherein the apertures are filled with a masking material for the processing (see e.g. Fig 3 of Reid). Acrylated urethane is listed as a suitable masking material (see e.g. [0030] of Reid). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough to use the acrylated urethane as the masking material as taught in Reid because Reid teaches this is a suitable polymeric masking material and MPEP § 2144.07 states ‘The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)’. 

Claim(s) 7, 9-13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough et al. (US2005/0191422 A1) in view of Malie et al (US 2016/0348509 A1).

Claim 7: Fernihough discloses a method of repairing a component (see e.g. abstract and [0048] of Fernihough), 
wherein the component comprises a substrate with an outer layer on the substrate (a gas turbine with an external surface comprising a cavity and a plurality of cooling holes, see e.g. [0022] and Fig. 1 of Ferninough; the metal body of the gas turbine is the substrate; and a coating 8 is the outer layer, see e.g. [0071] and Fig. 3d/e of Fernihough), and at least one aperture extending through the outer layer and into the substrate (as demonstrated by the Fig. 3e, the cooling hole 4 extending through the outer layer 8 and into the substrate, see e.g. Fig. 3e of Fernihough), the method comprising: 
applying a mask material 5 to the cooling holes 4 (see e.g. abstract and Fig. 1 and 3a of Fernihough); 
removing at least one portion of the outer layer (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI, water jet, high speed machining, see e.g. [0048] of Fernihough); and 
removing the masking material in the at least one aperture (see e.g. abstract and Fig. 3e of Fernihough). 

However, Fernihough does not disclose that the masking material is applied by “placing the component in an electrophoretic fluid comprising particles of a masking material as an electrode, applying a voltage to the component and a counter electrode of the component, depositing the particles of the masking material in the electrophoretic fluid into the at least one aperture through electrophoresis”.

Fernihough teaches that the masking material can be a ceramic (see e.g. [0027] of Fernihough) and can “be applied, e.g., by at least one of the coating methods of plasma spray, wire arc spray, high velocity oxy-fuel (HVOF), air plasma spray (APS), low pressure plasma spray (LPPS), vacuum plasma spray (VPS), electrolytic or galvanic deposition, Physical Vapour Deposition (PVD), Chemical Vapour Deposition (CVD) or any other suitable methods known in the prior art” (see e.g. [0038] of Fernihough). 

Malie teaches that electrophoresis is an alternative deposition method to methods like plasma spraying or vapor deposition that is rapid and inexpensive and has improved localized results (see e.g. [0011]-[0012] of Malie). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough by substituting the masking application step with the electrophoresis taught in Malie because Malie teaches electrophoresis is rapid and inexpensive and has improved localized results. 

Claim 9: Fernihough in view of Malie discloses applying a coating on the surface of the component prior to removing the masking material in the at least one aperture after removing at least a portion of the outer layer (coating the external surface of the component, see e.g. [0025] of Fernihough; then removing the remaining mask material from the cooling holes, see e.g. [0026] of Fernihough). 

Claim 10: Fernihough in view of Malie discloses that the outer layer comprises an electrically insulating layer (a ceramic coating acting is deposited on the top of the bond coating, see e.g. [0037] of Fernihough; and a ceramic coating is electrically insulating), the steps to treat the surface of the component comprises removing the electrically insulating layer by a method comprising sand blasting (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI, water jet, high speed machining, see e.g. [0048] of Fernihough).

Claim 11: Fernihough in view of Malie discloses that the outer layer has a lower electrical conductivity than the substrate such that the masking material is preferentially deposited onto inner walls of the at least one aperture comprising the substrate rather than on the outer layer (Since the top layer is a ceramic coating, it has a lower electrical conductivity than the substrate, which is a metal). 

Claim 12: Fernihough in view of Malie discloses that 
the outer layer comprises a thermal barrier coating and an adhesive layer between the thermal barrier coating and the substrate (the metal body of the gas turbine is the substrate; and a bond coating, MCrAlY, is first deposited on the substrate, then a ceramic coating acting as a thermal barrier coating is deposited on the top of the bond coating, see e.g. para0037 of Fernihough),  
wherein the removing of at least the portion of the outer layer comprises: removal of the thermal barrier coating comprising sand blasting and removal of the adhesive layer comprising pickling (for repair case, component 1 will be stripped of the original coatings to reveal the external surface 6 by any means such as chemical stripping with HCI (pickling), water jet, high speed machining (sand blasting), see e.g. [0048] of Fernihough).

Claim 13: Fernihough in view of Malie discloses that the masking material comprises at least one of an organic compound, a ceramic material, a metal, and their composite thereof (the mask material 5 may be an organic material or a resin of plastic, see e.g. [0051-0053] of Fernihough; and fillers are required in the mask material 5, including ceramic fillers, metallic fillers, other oxide fillers, see e.g. [0055] of Fernihough).

Claim 15: Fernihough in view of Malie discloses that the at least one aperture is fully filled with the masking material (see e.g. Fig 3a-3c of Fernihough).

Claim 16: Fernihough in view of Malie teaches baking the component after fully filing the at least one aperture (see e.g. [0043] of Malie).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernihough in view of Malie as applied to claim 1, and in further view of Roedl.

Claim 8: Fernihough in view of Malie does not explicitly teach remasking the at least one aperture; then applying a coating on a surface of the component; and opening the remasked at least one aperture. Roedl teaches a method of repairing a turbine foil (see e.g. abstract of Roedl) wherein a replacement coating can be applied to foil by remasking the foil and adding a new coating onto the foil and then removing the mask (see e.g. col 5, lines 56-65 of Roedl). This method provides an additional replacement environmental resistant coating (see e.g. col 5, lines 49-58 of Roedl). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough by including the steps of remasking the at least one aperture; then applying a coating on a surface of the component; and opening the remasked at least one aperture as taught in Roedl to provide an additional replacement environmental resistant coating

Claim 17: Fernihough in view of Malie does not explicitly teach that the removing of the masking material in the at least one aperture comprises high temperature oxidation. Roedl teaches a method of repairing a turbine foil (see e.g. abstract of Roedl) wherein the mask can be removed using high temperature oxidation (see e.g. col 5, lines 43-45 of Roedl). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Fernihough to use high temperature oxidation to remove the masking material as taught in Roedl because this is a suitable method of removing masking materials. 

Response to Arguments
Applicant’s arguments filed 06/23/2022 with respect to the rejection(s) of the newly amended claim(s) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Fernihough in view of Malie. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795